Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 17/336,819, filed 6/2/2021.
Claims 1-17 are pending and examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/2/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, line 7, “the gap” has no antecedent basis.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 10, 12-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Villar(U.S. Pat. Appl. Publ. 2014/0075980; cited on PTO 892).
Regarding claims 1, 10 and 12, Villar discloses a building and method comprising a roof and a rooftop mechanical unit(105, see paras. [0004] and [0059]), the rooftop mechanical unit being supported/mounted on top of the roof by at least a first roof curb(one of elements 125, 225, or 525), a second roof curb(one of elements 125, 225 or 525), and a third roof curb(one of elements 125, 225 or 525, see Figs. 1A, 2 and 5A), a gap being provided between the first roof curb and the second roof curb, and a gap being provided between the first roof curb and the third roof curb(see Figs. 1A, 2 and 5A), each of the first roof curb, second roof curb and the third roof curb having a length extending in a longitudinal direction, each of the first roof curb, the second roof curb, and the third roof curb being less than 15 feet in length(the height of the elements 125, 225 and 525 is considered the length and the height of the unit above the ground is inherently less than 15 feet given the building codes for wind load requirements meeting the claim limitation), the gap extending between said roof curbs in a direction transverse to said longitudinal direction(see Figs. 1A, 2 and 5A).
Regarding claims 3 and 15, Villar discloses the building according to claims 1 and 12, wherein the rooftop mechanical unit is selected from the group consisting of a fan, a ventilator, an air-conditioning unit, a refrigeration unit, a freezer unit, an air handling unit, an air makeup unit, a heat recovery unit, and a pollution control unit(see para. [0006]).
Regarding claim 13, Villar discloses the method according to claim 12, wherein the step of mounting or providing occurs during the construction of the building or during an addition of or a replacement of a rooftop mechanical unit on the roof of the building(see para. [0037] inherent that the equipment and therefore curbs are installed during the addition of the unit).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art Fig. 1(AAPA) in view of Villar.

Regarding claims 1, 10 and 12, AAPA discloses a building(considered by definition to have a roof and walls and therefore considered enclosed) and method of providing a unit on a roof of a building comprising a flat roof(10) and a rooftop mechanical unit(12, see page 1, line 8 thru page 2, line 14 and Fig. 1), the unit such as a fan, a ventilator, an air-conditioning unit, a refrigeration unit, a freezer unit, an air handling unit, an air makeup unit, a heat recovery unit, or a pollution control unit, the rooftop mechanical unit being supported/mounted/provided on top of the roof by at least a roof curb(16), the roof curb having a length extending in a longitudinal direction, the first roof curb having a length about the same as the unit.
AAPA lacks the roof curb being multiple roof curbs with a gap(s) between the curbs and the specific dimensions of the gaps, curbs, and unit.
As set forth in the disclosure “current building codes include and define requirements for structural roof loads resulting from snow drifts for regions in the US subject to snow events or heavy or significant snowfall. The code requirements define increased roof loads due to snow drifts that occur adjacent to rooftop mechanical units that are 15 feet or more in length. A typical rooftop mechanical unit can be up to 20, 30, 40, 50 or 60 feet in length”. 
Villar discloses the building as discussed above with spaced roof curbs capable of dissipating snow drifts below the unit and therefore dissipating and dispersing load on the roof due to potential snow drifts.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to have substituted the roof curb of AAPA with multiple roof curbs, as disclosed by Villar, given that the simple substitution of one known element for another would provide the predictable results of sufficient support for a roof mechanical unit.
The specific dimensions of the curbs and gaps with respect to the unit used are considered features best determined by the skilled artisan given the location of the building, such as in an area having a ground snow load of at 15 pounds per square foot, the weight of the unit, and the building code requirements of the location the building is located.  The determination is made in combination with the applicable building codes and routine mathematical analysis of load dispersions in view of the local building codes.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 8a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/